798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PROVIDENCE HOSPITAL, INC., Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 86-3325.
United States Court of Appeals, Sixth Circuit.
June 10, 1986.

Before JONES, CONTIE and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The Secretary has appealed from the judgment remanding the case to the Provider Reimbursement Review Board for a hearing, Such an order is not appealable.  Memorial Hospital System v. Secretary of HHS, 769 F.2d 1043 (5th Cir. 1985).


2
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.